               Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 1 of 16
               Case 3:18-cv-00493-AVC Document 60-2 Filed 07102118 Page 1 of 26
                                                                                                                 trE!=-8,*

1                                              UNITED STATES DISTRICT COURT
                                                                                                      .i..   i        ^':    -j   il P lt 05
                                                 DISTRICT OF GONNECTICUT
2                                                                                                    r!-
                                                                                                     tjj
                                                                                                                 T
                                                                                                                 l          i'* ,J-::,ìi ilUCURT
                                                                                                                                             T
     NELSON VALLE,                                                      CASË NO:                             !
                                                                                                             I         '\     -- .,   )
                                                                                                                                          ta
                                                                                                                                          v I
J
                          Plaintiff,                                  47 U.S.C g 227 ef seg.
4                                                                     Conn. Gen. StaÍ, S 42-110 et seg.
                  v,
 5

6    ÍTIRS BPO, LLC.,
     SENTINËL OFFENDER SËRVICES, LLG.,
7    lC SYSTEi/IS, lNC.,
     CHOICE ONE PIZZA,
 8   GC SERVICES L¡M¡TED PARTNERSHIP,                                 VERIFI ED AiIENDED PETITION
     ENHANCED RËCOVERY COMPANY, LLC.,
 9   GONVERGENT OUTSOU RCING,
     AARONS/SEI,                                                      ÍRIAL BY JURY RËQUESTED
10
     THE CBE GROUP,
                                                                       JUNË 29, 2O1E
11

                           Defenda
12

l3                                                  N.ATURE OF ACTION
     For Our Cause, Plaintìff Affirms:
14
            Thie Petition seeks recovery for damaget-statutory, treble for businese practices in
15   contravention to Consumer privacy. Specifically, this enforcement identified the placement of
     non-emergency mobile callsl by means of automation-outside the scope of the Gonsume/s
16   consent, federal law and Connecticut public policy.2
l7                                             l. JURISD|CTION AND VEr{UÊ
18   1.1    Jurisdiction of this Court arises by federal question(s) al 28 U.S.C. $1331;3 and 47
     U.S.C. 5227(b)(3);Supplemental jurisdiction arises at 28 U.S. C. 51367.
19

20
     1.2     Venue ís proper by way of 28 U.S.C. S1391b;Also in that the Consumer has received
     the subject communications in Connecticut. This Court has jurisdiction.
2l                                                         II. PARTIES
22
     2.1     Plaintiff Nelson Valle, ("Valle" or "Consume/') is a natural person in Connecticut subject
     to the oommunlcation practices asserted herein, Valle's cell number(s) are 860-xxx-0794 and
23
     860-xxx-6717.4
24
     2,2       Defendant MRS BPO, LLC., ('MRS" or "Defendant") is a business located at 1930 Olney
25
     r And partiaf VOIP communication[s] alleged agalnst MRS excluslvely

26
     2 ln compliance with C.G.S
                              S 42-110g(a), copios of thls Complaint have been sent lo both the Attomêy General and the
     0ommissioner of Consumer Protscllon.
27   t Minsv, AnowFIn. Serv., LlC, 132 S,ct.740,751-53(20121.
     { Each company named in this Petition has been furnlshed the dlaled number(.s) ln quastlon or alternâtively counsel hes.
28   VERIFIED AMENDED         PETITION                                                                               Nerson Vallc
     -I                                                                                               80 State House Square #1?5
                                                                                                           Hartford, CT 06123
                                                                                                             800-21 2-0794
                                                                                                            orofiler@hush.ai
                  Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 2 of 16
                  Case 3:1-8-cv-00493-AVC Document 60-2 Filed 07lO2lLB Page 2 o126



      Avenue Cherry Hill, NJ 08003.
 1


2
      2.3    Defendant SENTINEL OFFENDER SËRVICES, ('SËNTINËL" or "Defendant") is a
      business located al20l Technology Dr. lruine, CA 92618.
J
      2,4    Defendant lC SYSTEIIS, lNC., ("1C" or "Defendant") business located at444 Highway
4     96 East St. Paul, MN 55127.

 5
      2.6   Defendant CHOICE ONE PIZZA, ("CHOICE" or "Defendant") is a business located at 24
      New Britain Ave, Hartford, CT 06106.
 6
      2.6    Defendant GC SERVICES LIMITËD PARTNERSHIP, ('GC" or "Defendant") is a
 7    business located at 6330 Gulfton Houston, ïX77O81.

 I    2,7    Defendant ENHANCED RECOVERY GOMPANY, ('ENHANCED" or "Defendant") is a
      business located at 8014 Bayberry Road Jacksonville, FL 322ã6.
 9
      2,8    Defendant CONVERGENT OUTSOURCfNG, ("CONVERGENT" or "Defençlant") ís a
10    business located at 800 SW 39th Street Renton, WA 98057,

11    2.9   Defendant AARONSTSEI, ("AARONS" or "Defendant') is a business located at 309 East
       aces Ferry Road NE, Atlanta, Georgia 30305.
T2
      2.10  Defendant THE CBE GROUP, ("CBE" or "Defendant') is a business located at 1309
l3    Technology Parkway, Cedar Falls lA, 50613,
l4                                                III.TRADE AND COMMERCE
15    3.1   The Consumer alleges and incorporates the information in preceding paragraphs.
      Appltcable Io ALL Defendant[s] And Plead As lf Slngularly Alleged To Each Defendant
16

t7
      3.2        Defendant, at alltimes as described below, performed and engaged in conduct
      constituting trada and profit.
l8    3.3     Defendant, at alltimes as described below, performed and engaged-in whole or in part,
I9    in the practice of aggregating, confirming, maintaining consumêr data, (e9., data mining, skip
      tracing, etc.).
20
      3.4    Defendant's business model offers consumer-related products and services+g,
2l    appliances, pizza, credit information, etc., or reselling said data for other marketing purposes.
.la
I¿L   3.5  According to the Public Utìlity Commission of Texas- MRS, GC, CONVERGENT, lC,
      ENHANGED and GBE are registered with dialing equipment capable of announcing automated
23    messages at or about the time for particularly described below,s
24    3.6   According to the Public Utility Commission of Texas, an Automatic DialAnnouncing
      Device ("ADAD"), is a mechanism that sends or is capable of sending recorded messages              ,

25

26
an
LI
      sSse
             wl,T,v.puc.tqxas,goy (lastv'sited Junê 22d 2018)
28    VERIFIED AMENDED PETITOT,I                                                       Nelson Valle
      -2                                                                        80 State House Square *1 25
                                                                                     Hartford, CT 06123
                                                                                       860-2't2-0794
                                                                                      orofrler@Ìrush.ar
                    Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 3 of 16
                    Case 3:18-cv-00493-AVC Document 60-2 Filed 07102118 Page 3 of 26




 1




 2
                                            rv, FAcruAL ALLFGAflON$ - qENERAL

      4,1   The Consumer alleges and incorporates the information in preceding paragraphs,
 4    Appllcable To ALL Defendan{sJ And Plqd As ìl Sìngularly Alleged fo Each Defendant

 5    4.2     The Consumer's cell phonels] services are limited in phone minutes and consequently
      incurs charges for phone/data usage per call and/or minutes used.
 6
      4.3   The Consumer was the person subscribing to the called numbe(s) at the tlme the call(s)
 7    were made.
 8    4.4          The TCPA prohibits the use of any artificial or prerocorded voice calls.
 I    4,ö         The TCPA prohíbits the use "Automatic telephone dialing system" means any equipment
               has the "capacity to dlal numbers wlthout human lnteruentlon.'h
10

11
      4.6    The deÌendant (and/or its affiliates) used dialing technology, equipment, software, to call
      the Consumer,
t2    4.7     Upon information and belief, the dialíng equipment defendant used had the present
13
      capacity to dial numbers as pad of a dialing platform, where batches of telephone numbers are
      loaded into a system, the system automatically dials the numbers.T
l4
      4,8      Upon information and beliet, the dialing equipment the defendant used in placing calls to
15    the Consumer utilized a mechanism devoid of human intervention wherein the equipment would
      harvest phone numbers in its database on a set of critería, to then dial a high volume of phone
16    numbers often leaving the recipient waiting for a human to respond based on the recipients
      order irt responding to the automated placed call
l7
                                                 v. FACTUAT ALLEGATTOIS -lirRs
18

t9
      5.1          The Consumer alleges and incorporates the information in preceding paragraphs.

      6.2.     At alltíme material, MRS pfaced calls originating from phone number(s) known to be
20    utilized by thems; 855-{06-7754 and/or 860.556"f079 andior 305-390-2475 and/or 305-509-
      6276 and/or 305-602-5296 and/or 305-509"6270,
2l
)")   5.3     MRS is lfable for any action(s) of its employees committed within the scope and line of
      their employment,
¿)

24
      6
       Gr¡filh v. Qonsumer Po¡tfolio Seru., lnc..201l WL 3ô09012 (N.D.lll. Aug. 16, 2011)(€rnphasis orlginal)
      7tO.
25       S zzz(axt ). The Federal communlcâtlons Commisslon ("FCC') sllghtly altered this dellnltlon in its regulatlona. The FGC deter-
      mlned that "equipmont that dials a list of numbars (ruch as e buslness's llst of customers), rather than díals random or seguentisl
26    numb€rs, ls still sn ATDS, because 'the basic func-tlon of euch dlalfng equlpment' is the ¡smFthe cepaclty to dlal numbers wlthout
      humsn lnteruentlon." GrÉgg v. Onnge Caþ ôo,, No. C12-0576RS1,20'13 WL 1786479, at 2 (W.D. Warñ. Apr. 26,2013') (quoting
      Rules and Regulatlons lmplemsntlng the Telephone Consumer Protection Act of 1991, 73 Fed. Reg, 6041 , 6042 (Feb, '1, 200E))'
27
      8or
             oaused e third-party to plaæ calls on their behalf.
28    VERIFIED AMENDED PETITION                                                                                Nelgon Valle
      .3                                                                                               80 State House Square #125
                                                                                                            Hârtford, CT 06123
                                                                                                              860-212-0794
                                                                                                             orofllertôhush.ai
             Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 4 of 16
             Case 3:1"8-cv-00493-AVC Document 60-2 Filed 07l)2lt7 Page 4 of 26




 1   5.4    lìllRS placed cells to Valìe - ("a. -_" - "on or around date" ["at or about time'])
     incorporated to each of tho following -
 2

 3

 4                           rlT     2.05,24¡14                              3.Od/l?/l¿ f::L4Pñl                t-06'20!11          ltl3t         A Ã
                                     t-   ffi.l],t¡ f                        7.06.2J,'14    nil3P'\l                          l4
                                                            r53      isn     U" ll,{)Brt4 f r2:4t       ,'ft    Ia  l2rflEil¡t t6:3                  n
 5                                                          ì:l)     Pf.fl   t3.   rlllt{  n2J3 I tO            lú. ta'rs¡t4 nl)g                    .n
                             ,n      lE l:,t6,t4 l0tt.atút                   It    t:.1ót* rrJS?! fl            n.   l2;   l7.t   l,l   19   JI   i.\.{l
 6                           \,fi    2r-   lÌr7   rt4                t\1'l                               T                                           ,fl
                             vlI                             :.¡()   Å-\î                                I                                           ,17

                                     3l!.11 1.3¡1.¡ 2:061            P.\f    31.12.,Ll;l{ f3:0
 7                           ,n                             l0:ló,{\f                                  ,ft      36. 12,29i 14           D                 ¡

                             ûn            tl                                3t. r) 10.¡¡ l1í4    P    it       ¡lO- 12¡31¡14           fl1:1' trrf
 I                           ,il
                             rtl
                                                             4'i Â,\fl
                                                                             l?.0L0&lJ tll:4J,t
                                                                                                        ,lt
                                                                                                        vfl     ,lE.01;û9ilJ Il2rl7
                                                                                                                                                     ìúT
                                                                                                                                                    \'T
 I                            MI
                             *t      fi.0r,'l6,lJ I54 Ft{t
                                                            u36ñn
                                                                             55.01i19,U f3116F
                                                                                                         I                                           [l
                                                                                                                                                              I

                             {l                             a-{,     fttt                                I
10

1t
     5.5     MRS dld not manually place                     call-as indicated above, ("a. f'- "on or around date" ["at
12   or about time"Jto Valle.

13   6.6   MRS was never given prior invitation or permission by the Consumer to call him at the
     number(s) at issue.
r4
     5,7     MRS' calls were not an emergency,
r5
     5.8    i/lRS' communications delivered -
T6          a. prerecorded message announcing, "tâis call maybe recorded,.." and/or the Consumer
     heard a pause thatthen featured no responsive human interaction within 2 - 4 seconds ot
t7   answering,
18           b. prerecorded message announcing unintelligible message(s) in lndian/Hindu[?].
t9          c. solicited interest or otherwise funneled the Consumer to reach a recorder so as to
     disclose personal information.
20

2l
     5.9     MRS's was at all time materÍal in the practice of restricting the Consumer from -

             a. a means fphone number or automated opt out] by which he could request a cessation
22
     of violative/unwanted ca lls.
23
             b. identifying-the name of caller and/or entity on whose behalf the call is belng made.
24
     5.10    The Consumer attempted to greet MRS on a mi¡lmUn of                                               l5 separate                    occasÍons.
25
     5.ll    MRS placed a mlnffnum of 59 calls to the Consumer.
26
     6.12    MRS'ADAD permlt number is 090147,
27
     5.13    On or about, March 20. 2012, the Consumer filed suit against iltRS in Connecticut for
28   VERIFIED AMENDED PETITION                                                                                                           Nefson Valle
     .4                                                                                                                80 State House Squere #1 26
                                                                                                                                   Hartford, CT 06123
                                                                                                                                    880-212.0794
                                                                                                                                        orofler@hush.ai
                 Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 5 of 16
                 Case 3:1"8-cv-00493-AVC Document 60-2 Filed 07lO2lI8 Page 5 of 26



      contacting the Consumer by means of automation.e The Consumer previously attempted to -
 I
           a, seek assistance and clarification from ItlRS, yet was denied the ability to speak with a
 2
      manager or person in charge regarding MRS' communications.
 3
                b, remove his number from MRS' system with an agent prior to the placed calls by MRS
      to the Consumer.
 4

 )           c. remove his number through an automated opt out system (no human interface or
      contact) prior the phone calls in question.
 6
            d. establish that no relationship-business or otherwise, existed between Valle and MRS
 7    necessitating communlcations of any kind,

 I    õ.14      lìlRS assured Valle that MRS would honor his request to remove his number from their
      list prior to each call subject to thls Petition as he was personally assured that he would not be
 9    oalled again.lo

l0    5.16 On or about Mav 24n 2O14. the Consumer again began fielding MRS'calle.
l1    õ.16 MRS' calls did not diecloeê neither the identity nor purpoêe of the calls.
t2    5.f  7 MRS's action were intentional by knowingly disregarding the Consume/s express
      requests to discontinue calling him. (Ex. A)rr
13

T4
      5.18  According to MRS's, Valle had no obligation or contract performance[s]which existed
      between he and MRS at the time he again began fielding MRS calls.
15
      5.19 ln contravention to previous said requests, MRS began calling both Valle's                              previous
16    number [VOIP]12,--to which was the subject of said legal action and his cell phone,

t7    5.20 Upon reasonable suspicion, MRS placed several calls to the Consumer    from
      undisclosed locations wherein the Consume/s phone could not determine the identity of the
l8         nd caller-MRS.

19    5,21   At or about the time of the placed                   calls*as indicated   in this Petition, MRS had an office
      andlor call center in lndia,
20
      5,22   At or about the tlme of the placed calls-as indícated in this Petition, ITIRS'ADAD Permit
2t    included a location in lndia.
.,n
                                          vr. FACTU-AL ALLEGATTONS              -   SENTTNEL

23    6.1       The Consumer alleges and incorporates the informatíon in preceding paragraphs,
24    6.2.   At all time material, SENTINEL placed calls originating from spoofed phone number(s)13i
      949452-1650 and/or indiscemiþle numbers that appeared as 1129 andlor f 141 and/or 1158
25    and/or 1140 and/or 1l{9, etc.
26    esee
            Caee 3:12-ov-00421 presided by the Honorable Judge Wanen W. Eglnton,
      i0lmpllclt agneement between Valls and Mr. Jeñrey Freedman.

27    'lPartlal affdâvit evldenclng MRS's acknowledgment of Velle's requoslto remove his numbårfrom its system.
      rrWhìch neçessitatød the previous lawsuÍt,
      rlor caua€d a thlr{-party to place calfs on thoir behalf.
28    VËRIFIËD A]TIENDED         PETITION                                                                  NEISON VAIIO
      '5                                                                                            ô0 Stat€ Houae Square#125
                                                                                                         Hartford, Cf 06123
                                                                                                           ô60-21 2-0794
                                                                                                          Proûler@lush.et
             Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 6 of 16
             Case 3:l-8-cv-00493-AVC Document 60-2 Filed 07lO2ltï Page 6 ol26




 1   6.3      SENTINEL ìs lìable for any action(s) of its employees committed wîthìn the scope and
     Iine of their employment,
)
J
     6.4    SENTINEL placed calls to Valle                        - ("a. --" - "on or around date" ["at or about time"])
     incorporated to each of the following -
4

 5                                                                        .fl   ?. 05 fB. i           f)5:12   lhl
                        f:18?\l                                                                   '   t06:40-{Ài           L!. (Þr, 7,14          [tt:]   L\,n
 6                      l!:41*\             ld   05   l.i 14   lû5:J            lå    c5.t3 4         r¡ì35
                                                                          [fì
                                            !!-otq)ì{ nl{!                      tr    fi-548     Ë llJ:.13 Fl         I    rt.t5':
 7                                          :,áfHol l.r        f0ô'51 .         21.ßO                  OúGl -lJì I
                          l:J2AÀ                                                3L 0á,t5J        4    ttÌ¡t:23:\1'l 'I
 I                       {:JÉAÀl                                                .5    lJñilÃ,'   4 K)g$lÀù            I
                                                                                                                      I    ,$.q
 9
                          i:I   I F\l                                                                                 I
                        )I:00 Å5                                                {L    (b,,25r' 14l     ru5ó PN
                                                                                                                      I
10                      lÌ6:X'f   å                                                              ¿ lB::}.lFll                             !'14 t03:t
                                        ì                                       5Ð. 07,¿lI¡            (}r53ÅI        I
t1                                                                                               4    l8*:LE
                                                                                                                'l\   I                   ó'14    na]l r$,fl
                                            66,07i U)/14       [ni6]                             ,r   t09{{)aìn
t2                  4   El:¡E AI\l          7o'.O7,Áfi.4 Í@:45.                 ?L T:,:
                        15:3/ -{À'                                                               .3 ft)!:36 Pl             ?6.   ûï   l
                        6-0t      r4f                                           Í¡.   mîÌ ;           fÞ-t,11F1                           r+ 14   fcl:û
r3                                      !                                                        .l   f0!:-53   JÀ I       34. C9'
                    4                   I                                                                              I   [E t!                          .\\{l
14                                      I   9{lû4hll},14 tû5:fl                                       lÊ4:Ì5?I        I    n,\                                I
                        lr:+l À\': I        t¡l lUUj It        LIU:ü11                           {    Iü9}.5    å}     I

15
     6.5     SENTINEL did not manually place call-as indicated above, ("a. -_" - "orì or around
r6   date" ["at or about time"] to Valle,

l7   6.6      SENTINEL was never given prior invitation or permission by the Consumer to place
     call(s) him at the number(s) at issue.
18
     6.7    SENTINEL's calls were not an emergency.
19
     6.8     SENTINEL's placed calls delivered -
20           a" prerecorded indiscerníble message(s) , many announcÍng ,.. "Call is for
     [Dean]...and/or.,.elevator like beep in baokground or otherwise the Consumer heard a pause
21   that then featured no responsive human interaction within 2 - 4 seconds of answering,

22          b. solicited the Consumer to disclose personal information or call a center [?].

23   6.9    SENTINËL's was at all time material in the practice of restricting the Consumer from -

24           a. A means lphone number or automated opt out] by which he could request a cessation
     of violative/unwanted calls,
25
            b. ldentifying-the name of caller and/or entity on whose behalf the call is being made.
26
            c. A means by which the Consumer coufd identÍfy the in-boundíng calls origination.
27
     6.10   SENT¡NEL employed a practice of abandoning calls to the Consumer by failing to put a
28                         PETITION
     '6
     VERIFIED AMENDED
                                                                                                                           *
                                                                                                                                           Nelson Vaìlo

                                                                                                                                 ''å:"i1i:ålläT,o"u
                                                                                                                                          860-212-0794
                                                                                                                                          profLler@hush.ai
                     Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 7 of 16
                     Case 3:l-8-cv-00493-AVC Document 60-2 Filed 07l)2lt9 Page 7 of 26



     live representative on the line within seconds after the Consumer completed his greeting so as
 1
     to allow the consumer to elicit the personal name of the agent/employee and the means by
 2
     which he could contact said company,

 5
     6,ll   Between May 11th..2014 and July 14th 2014, the Gonsumer was able to reach an agenl
     employee(s) of SENTINEL, to which Valle informed said agenVemployee(s) on three separate
 4   occasions that they had the wrong number.

 5   6.12 On JUne 25th 2014, prior to a spoofed call being abandoned, the Consumer was able to
     elicit the undisclosed number's origin in which Valle heard the agenUemployee disclose that
 6   said call was originating on behalf of SENTINEL.

 7   6.13    Despite Valle's attempted disclosure to SENTINEL that they had the wrong number on
     or about Mav 11th 201å the Consumer-between said date and Seotember 19tt' 2014, was left to
 8   field a minimum of 40 calls durlng the hours of 12:25 AM to 5:20 AM . ("twilight calls")
 9   6.14 SENTINEL's twilight calls were unfair in that they left the Consumer without a means of
     stopping said calls awhile leaving him the task of attempting to attend and determine who was
l0   calling, and othenruise disrupted his sleep, leaving him anxious, frustrated and tired,
1t
     6,15            The Consumer attempted to greet SENTNEL on a                                  mi¡jmun of l8 separate occasions,
t2   6.16            SENTINEL placed a minimum of 93 calls to the Gonsumer.
13
     6.'17  SENTINEL's placad calls were intentional by knowingly disregarding the Consumer's
l4   previous express requests to discontinue calling him.

15   6.f    8 Upon reasonable suspicion, SENTINEL placed several calls to the Consumer from
     undisclosed locations wherein the Consume/s phone could not determine or affirmatively
16   identity the inbound caller--SËNTINËL.

17                                           vil. FACTUAL ALLEGATTONS -                              tC

t8   7.1             The Consumer alleges and incorporates the information in preceding paragraphs.
19   7.2             At alltime material, lC placed calls originating from phone number(s) known to be
     utilized by themla, 307-316-7474 andlor 404-t9g-LgÛ6.
20

21
     7.3    lG is liable for any action(s) of its employees committed within the scope and line of their
     ernployment,
22   7.4    lC placed calls to Valle                  -   ("4   --" - "on or around date" ["at or about time"]) incorporated
     to each of the following -
23
                                            : ü1 C.t t6 I                                                    "¡, C: Có ìó         I


24                                          ó.CÍi9 ló                                                I
                r.   c_<   tt tô t          tu, ul 1-1 ib                 u t_\lôlê                      ,   rl. Ljt i ,lD            ¡
                u,    Cr   iS ìó            ¡-t,ri: ìy ì0                 ls. ut'],' lÉ                      tô. L: J ló
25              ll. ¡_:) i-t ¿ö             lu, u: l6 ló                  t9.   cJ    l-     ì6              :0. cJ 3t    .t6         I
                :1. 'ùc rJ I lrt            ::, t)û cl i6                                                i   i¡,   uc L¡ .tt'         I
                :5.        Liú   i6   !                                   t7.   l?ó   f   :i{ ìÍ
26                                    I                                   Jl.0ú ì{ ìó                        J:. D6 ì-s tó
                                      I                                                                      Jd. ¡ì4 :ì 1É
27                                    L-_   *r8-gf-:;$_
                                             .t:,  ô{:s   :6              {ì.   có 3c ì6                     -t¡
     l4or
            @useo a mrrû'pany Io prace @rg on rnerr oenar
28   VERIFIED AIIIENDED PETITION                                                                                             Nelson Valle
     -7                                                                                                              80 State House Square #125
                                                                                                                          Hartford, CT 06123
                                                                                                                            860-212-0754
                                                                                                                           pr.o-fìler@husl¿i
                  Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 8 of 16

     r"l
     |
                  "use
                       3:18-cv-00493-AVC Document 60-2 Filed 07tO2lL8 Page I of 26                                          I




     rl
     I




     tt
 1
     tt
     lt
 )
 J
     rl
     lr.,         lC did not manually place call-as indicated above, ("a, --" - "on or around date" ["at          or
                         Vaite"
                                                                                                                        I

 4   labout time 1to                                                                                                    I



 5   lt.t  lC was never given prior invitation or permission by the Consumer to call him at the
      numbe(s) at issue.
                                                                                                                        I


 6   I                                                                                                                  I
                             emergenÇy,
                  lC' calls were not an
 7   lt.t lc's communications dettvered -                                                                               I

     17.8                                                                                                               I
 8
     I    a. prerecorded message announcing , "..ìmpoftant Öusrness matters...."              or otherwise       the    I

     lConsumer hearda pause          that then featured no reËponsive human interaction within 2 -           I
 9
      seconds of      answering.                                                                                        I




10   I                                                                                                                  I

     I             b. did not provide the Gonsumer any identifierc-name of caller, entity on whose
              call is beingmade.
                                                                                                             behalf     I


11
     Ithe                                                                                                               I


t2   lt.t a. a means
                  l0's was at alltime material in the practice of restricting the Consumer from     -                   |

     I violatíve/unwanted[phone number or automated opt out] by which he could requast a cessation
                           calfs.                                                                                       I

13
     lof                                                                                                                I

t4                b. identifying-the name of caller and/or entity on whose behalf the call is being      made.
     I                                                                                                                  I


l5
     lZ.ro
                  lG's ADAD permit number is      070107.                                                               I

l6   ll,lt        The Consumer attempted to greet lC on a minlmum of 23 separate          occasions.                    t



     lr.r,                                                       Consumer.
17

l8
     tt
     I7.13
                  lG placed a mlnlmum of     4l   calls to the

                 Upon reasonable suspicion, lG placed several calìs to the Gonsumer from undisclosed
                                                                                                                        I



                                                                                                                        I
     I   locations wherein the Consumer's phone could not determine the identity of the inbound caller--
19
     1,.'                                                                                                               |
                                                                                                                        I


20   I                                    unr. FAcïuAL ALLEGATToNs        -   cHorcE                                    I



2l   tt           The Gonsumer alleges and lncorporates the intormatlon in preceding        paragraphs.
     la.t                                                                                                               I
22
     18.2         At alltime material, CHOICE originated text[s]from phone number(s)        860-2484141
23   rl
     land/or      860-517-8041.                                                                                         I
                                                                                                                        I



     lg.a         CHOIGE is liable for any action(s) of its employees committed within the scope and             line
                  employment,
                                                                                                                        I
24
     I of their                                                                                                         I


25
     lt.O       GHOICE placed oalls/texts to Vallo       - ("å --" - "on or around date" ["at or about time"])
     tt
                                                                                                                        |

26   I   incorporated to each of the following     -                                                                    |



27

28
     tt
     lu=*,r,ao     AMENDED    pETtloN                                                       Ner¡onvare                  I
     |-   I                                                                                        #125
                                                                                     80 State House Squara              I

     I                                                                                          06123
                                                                                          Hert{ord, CT                  I

     I                                                                                     a6o-212-0294                 f



     rl
     I
     lr
                                                                                          erofiler@hush.ai              I
                Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 9 of 16
                Case 3:l-8-cv-00493-AVC Document 60-2 Filed O7l02lt8 Page 9 of 26




 I         l. c-ì ls   t{             \fl                   2.   tt1,9 +r. l:0C P\ll                     J. C+l: t{ t! t}'t\t                 {     C:'l      i{
           5. Có tr    l{   "i:3iå.                         6.  l                    ûó    ?\n           'F.t&u i4 t:.3â3,                     8.   C'     :t :{ llJ9 Pr
 2         9. L': ls l-l    J:lC å                          to08(                        It ?\n          ll.0t l-ì l¡ tl:Jl F\                 I
           t.}. ¡r :¿ :,                                    t"t. tc   _ìc   1{ :JJ IåIT                  L(. iiùll-l tr:i0ìå                   ¡ó^ tL      (

 3
           l?. I r l.t                              ì                                .   ¿5   Pln        rr, l: Is l^r t: ¡Í P:;          I

           :LC:   lC i5 13:l9Afl                                                     t.íJ ir\n           3. CJ i-l l: t-¡ tî Ì1                1. ni tr ì5 tl            ,:   !9 ?!r I
           :i. ùt ts :1 f-r.r3 ?,fl                                     I
 4

 5   8.5        CHOICE dld not manually place call-as ¡ndìcated above, ("e. -_" - "en or around date"
     ["at or about time"]to Valle.
 6
     8.6   GHOIGE'communícations defivered solicitations to locate customers or potential
 7   customs by promoting compeny specials, (Ëx. B al#2¡16
 8   8.7    CHOICE \.vas never given prior invitation or permission by the Consumar to text Valle at
     the number(s) at íssue,
 I
l0
     8.8        CHOICE's cells were not en omorgoncy.

11
     8.9        CHOICE placed a minimuE[ of 26 unsolicited texts to the Consumer.

12
                                                                   rx. FAGTUAL_AL.IFGATIO$S                                            r qC

l3
     9.'l       The Consumer alleges and incorporates the information in preceding paragrephs.

l4
     9.2   At alltime material, GG originated calls from phone numbe(s) 865-687-1748 and/or
     85õ446.2108 and/or 71 3-300-7888 and/or 207-6970,
15
     9.3     GG is liable for any action(s) of its employees committed within the scope and line of
16
     their employment.

17
     9.4    GC placed calls to Valle                                        -    ('a          -l'-   "on or eround date" ["at or about time"J) incorporated
     to each of the following -
l8
                 l, ùJ t6    l{                                   1.0J:ó        lt   t9:j¡.1\fì           J. 0{ )ó       tJ t.l:lJ F}II       {, 0r   r' !l      1"9.1ÞI\I
l9               5" rlJ   ll l.l    f I   :-ì   I   -{\fì        6.01   lJ l-¡ [S:]1.{\0                  7.SJ   l{ tJ      [S:-ì3,{\tl       8. C) i J  :l      lS.:S _l\Iì
                  9.0: :0 lJ                                      10.0t     li ll        f3:19-4,\fl      ü.0J       tt rr    ts   li t\fl    1:,0-5 _ìü       t+   1.3:_t0À\fl
20                l.]. ûó û,          -l:1'l                      I¡.'jó ¡l    l¡        tó:t)J   l\fl    15. r)ó:S     I¡    t-;ûS   P\ll    I6. ð6 30        lJ lS:ll-L\ll
                  17. rJl 0S   tJ    t9:Jl "rr\fl                 18,0-     l{ l{ IS:l$-\\ll              19,   0Ì   )    l.r t'9'l: "t\tl
2L

22
     9.ö     GC did nqt manually place                                               call-as indicated above,                          ("a. -_" - "on or around dâte" ["at or
     about time"l to Valle.
23
     9.6  GC was never given prior invitation or perm¡ssion by the Consumer to call him at the
24   numbe(s) at issue.

25   9.7        GC's calls were not an emergency,

26   9.8    GC's communicetions deliverod -
            a. prereÇorded message announcing, 'this call maybe recorded for traìning putposes." ar
27   otherwise heard a pause that then featured no responsive human interaction within 3 - 4
     l6Example of call received.
28   VERIFIED ÀMENDED PETIION                                                                                                                                 Nelson Valle
     -9                                                                                                                                               80 Stâte House Square #125
                                                                                                                                                           Hartford, CT 06123
                                                                                                                                                             860-212.0794
                                                                                                                                                            uoülsr@h-us-h"-e j
               Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 10 of 16
               Case 3:18-cv-00493-AVC Document 60-2 Filed 07l)ZlLB Page IO of 26



     seconds of answering.
 I

 )   9.9      GG's was at alltime material in the practice of restricting the Consumer from -
              a. a means [phone number or automated opt out] by which he could request a cessation
 1
     of violative/unwanted caf fs,

 4
               b. identifying-the name of caller and/or entity on whose behalf the call is being made.

 5   9.10 GC's ADAD permit number is 060375.
 6
     9.11 The Consumer attempted to greet GG on a minlmum of 5 separate occasions.
 7   9.12 GC placed a minlmum of f9 calls to the Consumer.
 8
     9.13 Upon reasonable suspicion, GG placed several calls to the Consumer from undisclosed
     locations wherein the Consumer's phone could not determine the identity of the inbound                                                      caller-
 9   cc.
10                                              x. FACTUAL ALLEGATTONS: ENHANCED
11   10.1      The Consumer alleges and incorporates the information in preceding paragraphs.

12   10.2   At alltime material, ENHANCED originated calls from phone number(s)401.f06-3921.
     (Ex. B at #l)ro
13
     10.3 ENHANCED        is liable for any action(s) of its employees committed within the scope and
t4   line of their employment.

l5   10.4 ENHANCED placed calls to Valle                                   - ("a f'    - "on or around date" ["at or about time"])
     incorporatod to each of the following -
l6
17                                cF3{t          r    f{    ìi        ì{             J,Cgtrl         L\Iì               {,03 t9    ti
                                :'ån             6"CS?l lJ                           7. tgx l:       å\fl
r8                                      \fi                                  !       lt. Ls 1l inl ¡J.å\ n
                                .t$6-\\f¡        l{    c3        _ì          t                     :33 -å-\fl           t6   19{
l9           lI    C9 Cl   ri   ll:i9   -\\JX                                                       :l        -L\n      :0, (DlóÌ:
                                  :) l.i.lfi                                     l   3,   [9:_ì     '-ì   I   i\   1l   )t, t9:ó ìi
             :å    tûc5 Ì:       t.ì{ ?ht;       :d.       Icû:                  Ì                                      a. i0 l: ìi
20           :9.   lt t{ 15     l1:ll -\\Il      Jû lo t6 Ì;                                       I.ì3       BII
21

22
     10.õ ENHANCED did not manually place call-as                                            indicated above, ("a, -_" - "on or around
     date" ["at or about time"]to Valle.
23
     10.6      ENHANCED was never given prior invitation or permission by the Consumer to call him
24   at the numbe(s) at issue"

2s   10.7         ENHANCED's calls were not an emergÊncy.

26
     10.8      ENHANCED's communications delivered -
27             a. prerecorded message announcing, 'fhls call maybe recorded fortraining purposes. "
     lcExample of cålì reoeived.
28   VERIFIEÞ AMENDED PETITION                                                                                                     Nelson Valle
     -10                                                                                                                     80 St€t6 House Square #125
                                                                                                                                Hartford, CT 06123
                                                                                                                                  a60-212-0794
                                                                                                                                 orofiler@hush.aì
               Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 11 of 16
               Case 3:l-8-cv-00493-AVC Document 60-2 Filed 07lO2lI8 Page tt of 26



      or otherwise heard a pause that then featured no rêsponsive human interaction wíthin 3                              *   4
 I    seconds of answering,
 nL
      10.9     ENHANCED'e was at all time material in the practice of restricting the Consumer from -
 3
              e. a means [phone number or automated opt outJ by which he coufd request a cessatlon
      of violative/unwanted calls.
 4
                b. Tdentifying-the neme of caller and/or entity on whose behalf the call is being made.
 5
      10.10 ENHANCED ADAD permit number is 120030.
 6
      10,11 The Consumer attempted to greet ËNHANCED on a minimu.m of 4 separate occasions.
 7
      10.12 ENHANCED placed a minimum of 32 calls to the Consumer.
 I    10.13 Upon reasonable suspicion, ENHANCED placed several calls to the Consumer from
 9    undisclosed locations wherein the Consumer's phone could not determine the identity of the
      ínbound calfer-ENHANCED.
l0
                                       xr. FAGTUAL ALLEGATTONS            -   CONVERGEN.I
11
      11,1      The Consumer alleges and incorporates the information in preceding paragraphs.
12
      11.2      At alltime material, CONVËRGENT originated calls from phone number(s) 203-937-
13    2887 and/or 203-937-2863 and/or 203-937-2870. (Ex. B at #3)1?

r4    11.3    GONVERGENT is liable for any action(s) of its employees committed within the scope
      and line of their employment.
1s
      11.4   CONVERGENT placed calls to Valle                   -   ("a -_* - non or around date"   fat     or about      timel)
l6    incorporated to each of the folloalng -
17                                                                                             Lril ¡ó tuj'-u¡Jîr¡l
                                              6   03t t6   t(                               t" : ¡r Jó rÐt Ìl B\n
t8                                      I                                                   I I li 16 f0l:ltAtl
                                        .n                                                      119 16 l0,¡:lö-.Bll
                                         ,n                                            I
t9                                     \T1    :: l:06 16 fl                                     i 16   tr   rc60l Ì?\ n
                                        ,ft   :t .ûì:l ì:
20
      ll.5    CONVERGENT dld not manually place call--as indicated ebove, ("a. -_n - "on or around
21    date" ['at or about time"J to Valle.
22    11.6 CONVERGËNT was never given prior invitation or permission by the Consumer to call
      him at the number(s) at issue.
23
      11,7      CONVERGENT's calls were not an emergency,
24
      '11.8  CONVERGENT's communications delivered -
25
             a. prerecordod message announcing, "hello p/e€se hold" andlor "this call maybe
26
      recorded for quality assurance." or othemise heard a pause that then featured no responsive
      human interaction within 3 - 15 seconds of answering. (also)
)1
      r7Example of call[el recelved.
28    VERIFIED AIJIEI{DED PETITION                                                                  Nefson Valle
       11                                                                                     80 State House Square #125
                                                                                                 Hertford, CT 06123
                                                                                                   880-2'12-0794
                                                                                                  srofiler@hush. qj
             Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 12 of 16
             Case 3:18-cv-00493-AVC Document 60-2 Filed O7lO2lt9 Page L2 of 26




 1            b. directed Consumer to call "Convergent Outsourcing..,at 877-495-0400," Without
      specifylng who they were attempting to reach,
 2
      11.9 CONVERGENT's was at all time material in the practice of restricting the Consumer
 J
      from - a. a means [phone number or automated opt out] by which he could request a cessation
 4
      of violative/unwanted calls.

 5
              b. identifying-the name of caller and/or entity on whose behalf the call is being made.

 6
      11.10 CONVËRGENT's ADAD permit number is 160002.

 7
      11,11 The Consumer attempted to greet CONVERGENT on a minimum of                                                                        7 separate
      occasions.
 I
      '11,12 CONVERGENT placed a minimum of 27 calls to the Consumer.
 9
       11.13 Upon reasonable suspicion, CONVERGENT placed several calls to the Consumer from
10    undisclosed locations wherein the Consume/s phone could not determíne the identity of the
      inbound caller-CONVERGENT.
ll
                                                     XII. FACTUAL ALLEGATIONS                            -    AARQNS
r2
      12.1    The Consumer alleges and incorporates the ínformation in preceding paragraphs.
l3
      '12.2 At alltime material, AARONS originated calls from phone number(s) 860-423-9730
t4    and/or 860423-5983 and/or 860-568.0175 and/or 860.568.0126 and/or 860-423-0243 and/or
      860-568-5003.
15
      12.3    AARONS is liable for any action(s) of its employees committed within the scope and line
l6    of theír employment.
17    12.4 AARONS placed calls to Valle                                 -   ("a -_" - "on or around date" ["at or about time"])
      incorporated to each of the following -
t8
                      :^'l-l lti':lll{rl                                                                                         ¡, 0ó íir t-r (}] Ji À\II
l9          5.   [:   i-jl{ [Cl:i a ?11                6.C-t¡ lJ frù                ?.I ì11                                      s. cs ì1 lJ lì{-å\n
                      -r ÌJ [1C:]i.{\l                               :f if;À\.!l    u                         3-3-qå"n           11. cs   1c ì.   c:c- ?:n
20                                                                                                  ñ    4        - l-   :.ìl                     :S:-i6   P'Il
            17.   cs ts  lJ      fiì_r -t1    itrt                                  u,    cY    c: I{ l.l:ll.L\                                   lì -llTrll
21
            :1, c      : :¡      fcé    ii    ¡f,                                   1t.         !')r    ll   fC   i   Jd ¡-ì n                    1:.:¡;îI
                       ;3   ì{   tt\g   -15   tð,                    tl: lll åIì    :?.   9l                                                       { {s t+,n
)')                                                    J( , 1l   !                  JL    rl.   f                 tl;J: ?5!          ll      ]J   lc lJ r\tl
                            )+                                                      J

23
      12.6    AARONS did not manually place                                  call-as indicated above, ("a. -_" - "on or around date"
24
      ["at or about time"J to Valle,
25    12,6 AARONS was never given prior invitation or permission by the Çonsumer to call him at
      the number(s) at issue-
26

27
      12.7    AARONS calls were not an emergency.

28    VERIFIED AMENDED PETITION                                                                                                           Nelson Valle
       T2                                                                                                                           80 Stâte House Square #125
                                                                                                                                       Hartford, CT 06123
                                                                                                                                         860"212-0794
                                                                                                                                        p¡qliler@hush.ai
             Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 13 of 16
             Case 3;1"8-cv-00493-AVC Document 60-2 Filed 07lO2lL8 Page L3 ol26



      12.8   AARONS' communications delivered -
 1
             a. prerecorded messages with a commercial like background or otherwise heard a
 ,)   pause that then featured no responsive human interaction within 2 seconds of answering.

 3
             b. solicitations to locate customers or potential customs by promoting company specials,

 4
      12.9    AARONS was at all tlme material in the practice of restricting the Consumer from -
              e. e meens [phone number or automated opt out] by which he coufd request a cessation
 5    of violativeiunwanted calls,

 6    12.10 The Consumer attempted to greet AARONS on a rtinimurl of 9 separate occasions.

 7    12.11 Between August l lth 2014 and Novennber 9.1d 201_4, the Consumer was able to reach
      agenU employee(s) of AARONS, to whích Valle informed said agenVemployee(s) that the
 8    customers or potential customer[s]-Amard and/or Christopher wêrê not reachable at the called
      number.
 9
      12.12 AARONS placed a minimum of 35 oalls to the Consumer..
10
      12,13 Upon reasonable suspicion, AARONS placed several calls to the Consumer from
11    undisclosed locations wherein the Gonsumef s phone could not determine the identity of the
      inbound caller-AARONS,
t2
                                xilr.   FA,CLUAT..   ALLEGATIONS   -   CBE
l3
14
      1?.1   The Consumer alleges and incorporates the information in preceding paragraphs,

15
      13,2  At alltime material, CBE originated callE from phone numbe(s) 913-279-0780 and/or
      õ15-954-7698 and/or 319-242-1353 and/or 913-212-2õ06 and/or 877-224-6520 and/or 319-
l6    242-73ö4.

t7    13.3 CBE Ís liable for any action(s) of its employees committed within the scope and line of
      their employment.
t8
      13.4 CBE placed calls to Valle - ("a -_" - "on or around date" ["at or about time"J)
19    incorporated to each of the following -

20

27

'r1

23

24

25

26

27

28    VËRIFIED AMENOED PETITION                                                    Nclson Valle
      -13                                                                     ô0 State House Square #125
                                                                                 Harttud, CT 06'123
                                                                                   860-21 2-0794
                                                                                  profiler@husI.ej
               Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 14 of 16
               Case 3:18-cv-00493-AVC Document 60-2 Filed 07102118 Page 14 of 26




 1   13.5 GBE did, not manually place call-as indicated above, ("a. --" - "on or around date" ["at
     or about time"Jto Valle.
2

3
     13.6 CBE was never given prior invítation or permission by the Gonsumer to oall him at the
     numbe(s) at issue.
4
     f   3.7   CBE s cslls were not an emergency,

     13.8    CBE's communications delivered -
 6
             a. prerecorded message announcing, tårs call maybe recorded for training purposes." or
     otherwise the Consumer heard a pause that then featured no responsive human interaction
 7   within 3 - 15 seconda of answering,

 8   13.9    GBE'¡ was at alltime material in the practice of restricting the Consumer from -
             a. a means [phone number or automated opt out] by which he could request a cessation
 9   of violative/unwanted calls,

10             b. identifying-the name of caller and/or entity on whose behalf the call is being made.

1t   13.10 GBËe ADAO permit number ie 14{¡024.
t2   13.11 On behalf of CBE, Robert S. Kahler certified in a ADAD permit application that numbers
         19"242-7353,319-242-73il, 516-954.7698 and 913-279-0780 were numbers utilized by CBE
l3        the placement of calls from specified locations. (Ex. G)rB
T4   13.12 The Oonsumer attempted to greet GBE on a minlmum of                               7 separate occasions,

15   13.13 CBE placed a minimum of 62 calls to the Consumer.
l6   13.11 Upon reasonable suspicion, CBE placed several calls to the Consumer from undisclosed
     locations wherein the Gonsumer's phone could not determine the identity of the inbound caller-
17
     CBE.
t8
l9             xrv. cLArM      r- PRoHrBrTtvE coNDUcT                   AT TGPA SUB-PROV|SION S 227(b)3
20   14.1      The Consumer alleges and incorporates the information in precedlng paragraphs.
2t   14.2 Some of MRS's calls violated TCPA, S 227 (b[1)(b) and has demonstrated a conduet
     that a reasonable person would find unfair,
22

23
                     To   ALL Dølendant[s] And            Plead As If Slngularly Alleged To Ëach Defendant.

24
     14,3  Defendants' phone oalls appear to have violated the TGPA, 5227 (b)(1)(a)(ii¡) and has
     demonstrated a conduct that a reasonable person would find unfalr.
25
     14,4      Summary of Damagee. Consumer seeks $500 per call þefore trebling.
26

27
     "Partlal applloation appendedl Black Hawk lA, Polk lA and Wyandotte, KS rospectively.
28   VERIFIED AMENDED PETITION                                                                           Nelson Valle
     .14                                                                                           80 Stste House Squaro #125
                                                                                                      Hartford, CT 06123
                                                                                                        860-212-0794
                                                                                                       orofiler@hush.ai
             Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 15 of 16
             Case 3:l-8-cv-00493-AVC Document 60-2 Ftled OTlOZlLB Page 15 of 26




 I
 2               XV. c,tAlUl   ll-   PROHIBITIVE oONDUGT AT TGPA SUB-PROVISION $227(cl5

 3   l5.l    ïhe Consumer alleges and íncorporates the information    in preceding paragraphs.

 4   Appllcable Exclusively To Defendan{sþ-CllOlCÊ And AAROTVS And Plead As                   lf
     Singularly Alleged To Ëach of ?h,ese Defendant[s].
 5
     16.2 Consumer's cell phone is registered in the federal do-not-call lÍst prior to each
 6   communicatÍon alfeged herein.
 7   15.3    Defendant has placed more than one telephone callto Plaintiff within 12-month period.
 8   15,4  Defendant, failed to honor Çonsumefs previous do-not-call request at 47 C.F.R. S
     64,1200(d)(3) or 46).
 9

10
     15.5    Summary of Demegcc. Congumor Eeêks $500 peroail beforc trebling.

                                     xvr. cLArM r[   - vtoLATtoN oF GUTPA
11

12
     l6.l    The Consumer alleges and incorporates the information in preceding paragraphs,

     Applicable Excluslvely To Defendan{sþ-CHOICE, CBE, ENHANCED, lC, AARONS, aad
13
     CO,VVERGENT And Plead Ae tl Stngularly Alleged To Each of These Oefendant[s].
r4
     16,2 Defendant has particlpated in communications that sought to maximize profits at the
t5   expense of Consume/s privacy, time and mental tranquility-specifically, in attending the
     ringing of his phone,
l6
     16.3    The Gonsumer has sustained ascertainab/e /osses including but not limited to -
17           a. Loss of minutes/time usage on his limited phone minutes.

18            Þ. Loss of monies expended to research and investigate manners in which to protect his
     right to privacy*including but not limited to{ocument review, travel, paper, ink, certified
19   mailings, etc.

20         c. Loss of product useg+-product wear and tear, data space, etc. outrage, frustration,
     annoyance and irritabilÌty, All as a direct and proximate result of the Defendant,
2t
))   16.4 Summary of Damages. Consumer seeks $5000 in recovering absorbed expenses
     per liable Defendant or alternatively the maximum allowable commensurate wíth the the
     violations alleged which ever is greater.
23

24
                                               XVII. PRAYER

25
     17,1    Reguesúed Reltef, includes an ORDER-|n favor of the Consumer, adjudgìng -

26          a.              ry damages of $500 perviolation pursuant to TCPA ç 227(b)(3)(B)
                   per liable defendant,
27
            b.     Treble damages of $1500 perviolation pursuant to TCPA 5227(b)(3)(c) per
28   VERIFIËD AMËNDED PETITION                                                      NelËon Valle
     - 15                                                                     80 Stats House Squere   #1   25
                                                                                 Hartford, CT 06123
                                                                                  86Þ212-0794
                                                                                  profiler@hush.ai
                 Case 3:18-cv-00493-AVC Document 67 Filed 10/30/18 Page 16 of 16
                 Case 3:l-8-cv-00493-AVC Document 60-2 Filed OTlO2lt9 Page L6 of 26




                       lation after the first call.
 I
            c.      Monetary damages of $500 pursuant to TCPA S 227(c)(5)(8/ perviolation
 ')                 perliable defendant.
 3          d.      Treble damages of $1500 per violation pursuant to TCPA S 227(c)(5)(c) par
                    violation after the first call per liable defendant.
4
            e.      Monetary damagee of $5000 or most allowabte pursuant to CUTPA S 42-
                    1 1 0(g)(a) per liable defendant.
 5
            f.      Attorneys fees and litigation costs pursuant to CUTPA S 42-11î(g)(d) per
 6                  liable defendant.
 7          g.      Any such further relief as the Court may deem equitable under the
                    circumstances.
 I
 9
                 Plaintiff hereby demands a trial by iury of all iasue¡ so triable as a matter of law.
l0
1l

t2
t3

I4
I5

l6
t7
18

19

20

2t
22

23

24

25

26

27

28    VERIFIED AMENDED PETITION                                                             Nelson Valle
      -1^                                                                             80 State Houso Squaro #125
                                                                                         Hartford, CT 06123
                                                                                           860.212.0794
                                                                                          nrofiler@hush.ai
